Citation Nr: 1125640	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  11-00 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as due to service-connected sarcoidosis.  

2.  Entitlement to service connection for prostate cancer, to include as due to service-connected sarcoidosis.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1962 to July 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma, denying the claims currently on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Sleep Apnea

The Veteran contends that he is entitled to service connection for sleep apnea.  Specifically, the Veteran has argued that this condition arose as a result of his service-connected sarcoidosis.  Regrettably, further evidentiary development is necessary before appellate review may proceed.  

The Veteran was afforded a VA examination for his sleep apnea in March 2010.  The examiner opined that the Veteran suffered from sleep apnea that was not related to his sarcoidosis.  The examiner based this opinion on the fact that there was no physiological relationship between sarcoidosis and sleep apnea. 

However, in January 2011, VA received an Internet article from the Veteran regarding sarcoidosis.  According to the article, sarcoidosis patients had a higher incidence of sleep apnea, and in fact, sarcoidosis could cause obstructive sleep apnea due to the fact that sarcoid inflammation and granulomas can obstruct upper airway passages.  

In light of the above information, the Board finds that an additional opinion as to etiology is required.  As the VA examiner who performed the Veteran's March 2010 VA examination is no longer employed by VA, the Veteran's claims file should be referred to a physician with appropriate skill and expertise.  The examiner is asked to opine as to whether it is at least as likely as not that the Veteran's sleep apnea is related to his sarcoidosis, with consideration given to the articles submitted by the Veteran in January 2011.  If the examiner is of the opinion that another physical examination is necessary before such an opinion can be provided, then the Veteran should be scheduled for said examination as soon as possible.  

Prostate Cancer

The Veteran also contends that he is entitled to service connection for prostate cancer.  Regrettably, further evidentiary development is also needed on this issue before appellate review may proceed.  

As noted in the previous section, the Veteran was afforded a VA examination in March 2010.  During this examination, the examiner concluded that the Veteran suffered from prostate cancer without treatment.  It was also noted that the Veteran suffered from erectile dysfunction that was at least as likely as not due to his diabetes mellitus.  However, the examiner did not offer any opinion as to whether the Veteran's prostate cancer was in any way related to his military service or to his service-connected sarcoidosis.  As such, his claims file must be referred to a VA examiner with appropriate skill and expertise so that such an opinion may be provided.  If the examiner is of the opinion that an additional examination of the Veteran is necessary before an opinion can be provided, then the Veteran should be scheduled for such an examination as soon as possible.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file and a copy of this remand should be referred to an appropriate specialist so that an opinion as to the etiology of his sleep apnea may be provided.  Specifically, the examiner is asked to opine as to whether it is at least as likely as not that the Veteran's sleep apnea manifested as a result of his service-connected sarcoidosis, or, that his sleep apnea has been permanently aggravated as a result of his sarcoidosis.  A complete rationale must be provided for all opinions offered, and the examiner should specifically discuss the article from the Autoimmunity Research Foundation submitted by the Veteran in January 2011 relating sleep apnea to sarcoidosis.  

A new VA examination is not necessary unless deemed so by the examining physician.  

2.  The Veteran's claims file and a copy of this remand should also be sent to an appropriate specialist so that an opinion as to the etiology of the Veteran's prostate cancer may be provided.  Specifically, the examiner is asked to opine as to whether it is at least as likely as not that the Veteran's prostate cancer manifested as a result of his service-connected sarcoidosis, or, that his prostate cancer has been permanently aggravated as a result of his sarcoidosis.  A complete rationale must be provided for all opinions offered.  

Again, a new VA examination is not necessary unless deemed so by the examining physician.  

3.  After completion of the above, the RO should review the evidence of record and then readjudicate the issues on appeal.  If any issue on appeal continues to be denied, the Veteran and his representative must be provided a Supplemental Statement of the Case (SSOC).  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


